10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:18-cv-01679-RSL Document 9-1 Filed 03/04/19 Page 1 of 2

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON,

AT SEATTLE

FAITHL[FE CORPORATION, a Washington
corporation, Cause No. 2118-cv-01679 RSL

Plaintiff, P-RGPGSE-B'ORDER GRANTING THE

PARTIES STIPULATED MOTION TO
vs. EXTEND TEMPORARY STAY OF CASE

PH]LADELPHIA INDEMNITY
INSURANCE COMPANY, a Pennsylvania
corporation,

Defendant.

 

 

 

 

This MATTER COMES BEFORE TI-[E Court on the parties’ Stipulated Motion
to EXtend Temporary Stay of Case. The Court has considered the pleadings filed in
support of the stipulated motion and the remainder of the file and hereby GRANTS the
Motion as follows:

1. This action shall be stayed for all purposes until the earliest of the following:

a. The Conclusion of the Underlying Lawsuit; or

b. Ninety (90) days from the entry of this order.

PRSPQSEB oRDER GRANTING THE PARTIES sTn>ULATED MoTIoN SCLHF¢°§‘N'E~¥AS","$’L§V'S'

TO EXTEND TEMPORARY STAY OF CASE ~ 1 1§25 Founw AvENuE, elizch
. EA`ITLE, ASH|NGTON
USDC WD WA/SEA CAUSE NO. 2.18-cv-01679 RSL (206) 524.1800/FAx (206) 624-3585

 

6300.00158 lC011e352r

10
11
12
13
14
15
16
17
18
19
20
21
22

23

 

 

Case 2:18-cv-01679-RSL Document 9-1 Filed 03/04/19 Page 2 of 2

2. If it appears the Underlying Lawsuit Will not conclude before the 90th day
after a stay is entered, then the parties agree to provide a joint status report to
the Court regarding whether they believe it Would be appropriate to stay this
action for an additional ninety (90) day period.

3. Upon expiration of the stay, the Court Will issue an amended case schedule
extending all deadlines consistent With the length of the stay.

4. Either of the Parties may, upon thirty (30) days written notice to the other
party, note a motion to lift the stay prior to its expiration

IT IS SO STIPULATED.

if
DATED this day of March, 2019.

wsm/z

Robert S. Lasnik
United States District Judge

SoHA & LANG, P.S.

RRQBQSE-B ORDER GRANTING THIE PARTlES STIPULATED MOTION ATTORNEVS AT LAW
TO EXTEND TEMPORARY STAY OF CASE - 2 1§25 FouRJ`ll-l AvENuE, staggch
. EArrLE, AsHlNGToN
USDC WD WA/SEA CAUSE NO. 2.18-cv-01679 RSL (206) 624_1800/FAX (206) 624_3585

6300.00158 |c01 1e352r

 

